DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi et al. (WO-02103073-A2), hereinafter Kusumi, in view of Koyasu et al. (JP-3297500-B2), hereinafter Koyasu, references are made to the English translation provided from EPO.
Regarding Claims 1-8, 13-14, and 17 Kusumi teaches a high strength steel sheet and high strength automotive part (P. 1 Par. 1) as well the steel being produced by casting (P. 16 Par. 3) having a composition comprising that shown in Table 1.
Table 1
Element
Claim
Claimed Range
Kusumi
Citation
Relationship
C
1, 13, 17
0.34-0.4
0.15-0.55
P. 7 Par. 3
Encompassing
Si
1, 13, 17
0.4-0.6
0-0.5
P. 7 Par. 3
Overlapping
Mn
1, 13, 17
1.05-1.2
0.2-3
P. 7 Par. 3
Encompassing
N
1, 13, 17
0.03
0-0.1
P. 7 Par. 2
Encompassing
Cr
1, 13, 17
1.05-1.2
0-2
P. 7 Par. 3
Encompassing
Mo
1, 13, 17
0.2-0.35
0-1
P. 7 Par. 3
Encompassing
V
1, 13, 17
0.08-0.15
0-0.1
P. 7 Par. 2
Overlapping
Al
1, 13, 17
0.02-0.06
0.01-0.1
P. 7 Par. 3
Encompassing

2
At least 95
89.795-99.59
By amounts of other elements
Overlapping
Fe
3
At least 95.428
89.795-99.59
By amounts of other elements
Overlapping
P
4, 14
0-0.03 (not inclusive of 0)
0-0.1
P. 7 Par. 3
Overlapping
Ni
5, 14
0-0.25 (not inclusive of 0)
0-1
P. 7 Par. 3
Overlapping
Cu
6, 14
0-0.2 (not inclusive of 0)
0-0.5
P. 7 Par. 3
Overlapping
Ti
7, 14
0-0.03 (not inclusive of 0)
0.01-0.8
P. 7 Par. 3
Overlapping
N
8, 14
0-0.03 (not inclusive of 0)
0-0.01
P. 7 Par. 3
Within
B
8, 14
0-0.002 (not inclusive of 0)
0.0002-0.005
P. 7 Par. 3
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Kusumi further teaches not more than 0.04% sulfur (P. 7 Par. 3) which is 0.02% away from the claimed 0.06 to about 0.07 weight percent sulfur. A person skilled in the art would not expect a difference between the structures of the steels across such a small gap.
In the case where the claimed ranges or amounts do not overlap with the prior art but are merely close, a prima facie case of obviousness exists (see MPEP 2144.05(I)).
Kusumi further teaches the steel being used to produce an automotive part (P. 1 Par. 1) which is the same as the claimed cast component being an automotive component and encompasses the claimed automotive component is one of a crankshaft, a transmission shaft, a transmission case, a differential carrier, a half shaft, and an axle shaft.
Koyasu provides further support for the use of the steel of Kusumi as an automotive component which is a type of shaft.

It would be obvious to a person having ordinary skill in the art to apply the steel automotive component according to Kusumi to a shaft according to Koyasu since such a shaft requires high strength as taught by Kusumi and because the compositions of Kusumi and Koyasu are similar as discussed above. 

Regarding Claim 9, Kusumi as modified by Koyasu teaches the claim elements as discussed above. Kusumi further teaches the steel alloy having a composition comprising that shown in Table 2.
Table 2
Element
Claimed Range
Kusumi
Citation
Relationship
C
About 0.37
0.15-0.55
P. 3 Par. 4
Encompassing
Si
About 0.45
0-0.5
P. 3 Par. 4
Encompassing
Mo
About 0.25
0-1
P. 3 Par. 4
Encompassing
V
About 0.1
0-0.1
P. 5 Par. 7,       P. 9 Par. 7
Overlapping
Al
About 0.03
0.01-0.1
P. 3 Par. 4
Encompassing
P
About 0.03
0-0.1
P. 3 Par. 4
Encompassing
Ni
About 0.1
0-1
P. 3 Par. 4
Encompassing
Cu
About 0.2
0-1
P. 5 Par. 7,      P. 9 Par. 7
Encompassing
Ti
About 0.03
0.01-0.8
P. 3 Par. 4
Encompassing
B
About 0.0005
0.0002-0.005
P. 3 Par. 4
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 12, Kusumi as modified by Koyasu teaches the claim elements as discussed above. As discussed above, Kusumi as modified by Koyasu teaches a steel automotive shaft which encompasses the claimed crankshaft created from a steel alloy.

Regarding Claim 16, Kusumi as modified by Koyasu teaches the claim elements as discussed above. As discussed above, Kusumi as modified by Koyasu teaches a steel automotive shaft which encompasses the claimed component is a crankshaft.

Regarding Claim 17, Kusumi as modified by Koyasu teaches the claim elements as discussed above. As discussed above, Kusumi as modified by Koyasu teaches the composition as shown in Table 3 which is processed by casting and is an automotive shaft.
Table 3
Element
Claimed Range
Kusumi
Citation
Relationship
C
0.34-0.4
0.15-0.55
P. 7 Par. 3
Encompassing
Si
0.4-0.6
0-0.5
P. 7 Par. 3
Overlapping
Mn
1.05-1.2
0.2-3
P. 7 Par. 3
Encompassing
N
0.03
0-0.1
P. 7 Par. 2
Encompassing
Cr
1.05-1.2
0-2
P. 7 Par. 3
Encompassing
Mo
0.2-0.35
0-1
P. 7 Par. 3
Encompassing
V
0.08-0.15
0-0.1
P. 7 Par. 2
Overlapping
Al
0.02-0.06
0.01-0.1
P. 7 Par. 3
Encompassing
P
0-0.03 
0-0.1
P. 7 Par. 3
Overlapping
Ni
0-0.25 
0-1
P. 7 Par. 3
Overlapping
Cu
0-0.2 
0-0.5
P. 7 Par. 3
Overlapping
Ti
0-0.03 
0.01-0.8
P. 7 Par. 3
Overlapping
N
0-0.03 
0-0.01
P. 7 Par. 3
Within
B
0-0.002 
0.0002-0.005
P. 7 Par. 3
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

In the case where the claimed ranges or amounts do not overlap with the prior art but are merely close, a prima facie case of obviousness exists (see MPEP 2144.05(I)).

Regarding Claim 18, Kusumi as modified by Koyasu teaches the claim elements as discussed above, as shown in Table 4.
Table 4
Element
Claimed Range
Kusumi
Citation
Relationship
C
About 0.37
0.15-0.55
P. 7 Par. 3
Encompassing
Si
About 0.45
0-0.5
P. 7 Par. 3
Encompassing
Ni
About 0.1
0-0.1
P. 7 Par. 2
Encompassing
Mo
About 0.25
0-1
P. 7 Par. 3
Encompassing
V
About 0.1
0-0.1
P. 7 Par. 2
Encompassing
Al
About 0.03
0.01-0.1
P. 7 Par. 3
Encompassing
P
About 0.03
0-0.1
P. 7 Par. 3
Encompassing
Cu
About 0.2 
0-0.5
P. 7 Par. 3
Encompassing
Ti
About 0.03 
0.01-0.8
P. 7 Par. 3
Encompassing
B
About 0.0005 
0.0002-0.005
P. 7 Par. 3
Encompassing



Response to Arguments
Applicant’s arguments, see P. 8 Par. 2 - P. 9 Par. 2, filed 01/05/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

However, upon further consideration, a new ground(s) of rejection is made in view of Kusumi in view of Koyasu as set forth above..
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
The argument that Kusumi and Koyasu do not teach a cast material is not convincing. As discussed above, Kusumi and Koyasu teach casting as a step in the production process which is what is required by the claims. The claims do not require the absence of other forms of processing.
The rejection over Iwazu is withdrawn due to the amendment of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736